IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

BORIS HAYES,                          NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-3094

LOVETTE WILLIAMSON,

      Appellee.


_____________________________/

Opinion filed April 13, 2015.

An appeal from the Circuit Court for Alachua County.
James Colaw, Judge.

Boris Hayes, pro se, for Appellant.


No appearance for Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS, ROWE, and MAKAR, JJ., CONCUR.